Citation Nr: 0526309	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-16 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to assignment of a rating in excess of 20 percent 
for service-connected residuals of prostate cancer after 
termination of a 100 percent rating.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

In an October 2001 rating determination, the RO granted 
service connection for residuals of prostate cancer and 
assigned a 100 percent disability evaluation effective July 
6, 2001.  In a May 2002 rating determination, it was proposed 
to reduce the veteran's disability evaluation from 100 
percent to noncompensable.  

Following a July 2002 VA examination, the RO, in a July 2002 
rating determination, reduced the veteran's disability 
evaluation from 100 percent to 20 percent effective October 
1, 2002..  The veteran disagreed with the reduction and 
perfected his appeal.  

This matter was previously remanded by the Board in July 
2003.  


FINDING OF FACT

Since completing the surgical and therapeutic regimen for 
prostate cancer, the veteran has had no local recurrence of 
his metastasis, his residuals symptoms are manifested by 
occasional incontinence and nocturia three times per night.  


CONCLUSION OF LAW

The criteria are not met for assignment of a rating in excess 
of 20 percent for residuals of prostate cancer.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.321(b)(1), 
4.115a, 4.115b, Diagnostic Code 7528 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the July 2002 
rating determination, the September 2002 statement of the 
case, the July 2005 supplemental statement of the case, and 
the March 2003 Board VCAA letter and August 2003 RO VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, in the statement and supplemental 
statement of the case and in the VCAA letters the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying the relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the August 2003 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

In this case, the RO's July 2002 rating determination came 
before notification of the veteran's rights under the VCAA.  
It is arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  After the rating action on appeal 
was promulgated, the RO did provide notice to the claimant in 
March and August 2003 regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his or her 
possession that pertains to the claim.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on this 
claim has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that the veteran has 
been afforded a VA examination and that all VA and private 
treatment records have been obtained.  The requirements of 
38 C.F.R. § 3.159(c)(4) have been met.  Significantly, no 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Disability Evaluation

The appellant was in receipt of a 100 percent evaluation 
following surgery for prostate cancer, and the evaluation was 
subsequently reduced to 20 percent.  The veteran appealed.  

Malignant neoplasms of the genitourinary system are rated as 
100 percent disabling under Diagnostic Code 7528.  In the 
note following this code, it is indicated that following the 
cessation of surgical, x-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based on that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e) of this chapter.  If there has been no 
local recurrence or metastasis, rate on residuals as voiding 
dysfunction or renal dysfunction, whichever is predominant.  

The Board first considers whether the RO's action was in 
compliance with 38 C.F.R. § 3.105(e).  Where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  The beneficiary will be 
notified at his or her latest address of record of the 
contemplated action and furnished detailed reasons therefor, 
and will be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  Unless otherwise provided 
in paragraph (i) of this section, if additional evidence is 
not received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which a 60-day period from the 
date of notice to the beneficiary of the final rating action 
expires.  38 C.F.R. § 3.105(e).

The Board finds that in reducing the rating, the RO complied 
with the procedures outlined under 38 C.F.R. § 3.105(e).  A 
review of the notice shows that it was mailed to the latest 
address of record, and that it informed him of the procedures 
for the presentation of evidence, his right to a hearing, and 
representation options. 

At this point the Board acknowledges that a claim stemming 
from a rating reduction action is a claim for restoration of 
the prior rating, not a claim for an increased rating.  
Peyton v. Derwinski, 1 Vet.App. 292 (1991); Dofflemyer v. 
Derwinski, 2 Vet.App. 277, 280 (1992).  However, the Board 
does not view the present case as a reduction case since the 
diagnostic criteria for the disability in question expressly 
provide for a re-evaluation of the disability after 
assignment of a 100 percent rating.  In other words, the 
Board believes it must consider whether any rating in excess 
of 20 percent is warranted, not simply whether the 100 
percent rating should be restored.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Voiding dysfunction is rated based on symptoms of urine 
leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Evaluation under urine leakage involves ratings 
ranging from 20 to 60 percent and contemplates continual 
urine leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence.  When these factors 
require the use of an appliance or the wearing of absorbent 
materials which must be changed more than 4 times per day, a 
60 percent evaluation is warranted.  38 C.F.R. § 4.115a.  
When there is leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day, a 40 
percent disability rating is warranted.  Id.  A 20 percent 
rating contemplates leakage requiring the wearing of 
absorbent materials which must be changed less than 2 times 
per day.  Id.

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  38 C.F.R. § 4.115a.  A 40 percent rating 
contemplates a daytime voiding interval less than 1 hour, or 
awakening to void 5 or more times per night.  Id.  A 20 
percent rating contemplates daytime voiding interval between 
1 and 2 hours, or awakening to void 3 to 4 times per night.  
Id.  A 10 percent rating contemplates daytime voiding 
interval between 2 and 3 hours, or awakening to void 2 times 
per night. Id.

Obstructed voiding includes ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  38 C.F.R. § 4.115.  A 10 percent 
rating contemplates marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: (1) post-void 
residuals greater than 150 cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc's per second); (3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture disease requiring 
periodic dilatation every 2 to 3 months.  Id.  A 
noncompensable rating contemplates obstructive symptomatology 
with or without stricture disease requiring dilatation 1 to 2 
times per year.  Id.

Renal dysfunction is rated as follows:  Requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and  albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8mg%; or, markedly 
decreased function of kidney or other  organ systems, 
especially cardiovascular.  100 percent.  Persistent edema 
and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 
8mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or  limitation of exertion  
80 percent.  Constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  60 
percent.  Albumin constant or recurring with hyaline and 
granular casts or red blood cells; or, transient or slight 
edema or hypertension at least 10 percent disabling under 
diagnostic code 7101.  30 percent.  Albumin and casts with 
history of acute nephritis; or, hypertension non-compensable 
under diagnostic code 7101.  0 percent. 

A review of the record demonstrates that the veteran 
requested service connection for prostate cancer in July 
2001.  On July 6, 2001, the veteran had surgery for his 
prostate cancer.  

In an October 2001 rating determination, the RO granted 
service connection for prostate cancer, status post radical 
retropubic prostatectomy, and assigned a 100 percent 
disability evaluation, effective the date of his July 6, 
2001, surgery.  

The veteran was scheduled for a VA examination in April 2002 
and did not report.  

In May 2002, the RO proposed to reduce the veteran's 
disability evaluation from 100 percent to noncompensable.  
The veteran was informed of the proposed reduction by way of 
letter dated May 29, 2002.  

In a May 2002 statement in support of claim, received in June 
2002, the veteran requested that he be rescheduled for a VA 
examination.  The veteran stated that he would become really 
sick and that it was difficult to function at times.  He 
stated that he was very sick on the day he was to report for 
the April 2002 examination.  

The veteran was afforded a VA examination in July 2002.  At 
the time of the examination, the veteran reported that he had 
developed erectile dysfunction.  PSA results were noted to 
have remained undetectable.  The veteran denied any voiding 
problems and there were no problems emptying his bladder.  
The veteran stated that he had an occasional episode of 
incontinence, for which he had been given adult diapers, but 
he did not wear them all the time.  He indicated that there 
was no urgency or frequency but stated that he had nocturia 
three times a night.  There was no hematuria.  

Physical examination revealed a well-healed abdominal midline 
incision and a normal penis, status post penile prosthesis 
insertion, which seemed to be well healed.  There was a 
normal scrotum with a pump in the left anterior scrotum.  
Rectal examination revealed an empty prostatic fossa.  

The examiner stated that the veteran had no major voiding 
problems except for a minor degree of incontinence for which 
the veteran did not have to wear diapers.  The examiner 
indicated that the PSA remained undetectable and that there 
was an excellent outlook in terms of recovery from prostate 
cancer.  

In a July 2002 rating determination, the RO decreased the 
veteran's prostate cancer disability evaluation from 100 to 
20 percent disabling, effective October 1, 2002.  

In his August 2002 notice of disagreement, the veteran 
indicated that the reduction was not correct as he had not 
been given a proper examination and as his penile prosthesis 
did not work.  

In July 2003, the Board remanded this matter for additional 
development.  

Treatment records obtained in conjunction with the Board 
remand reveal that in August 2002, the veteran denied having 
erythema, drainage, or voiding complaints.  In October 2002, 
the veteran reported having no troubles, no drainage, no 
redness, and no tenderness over the device.  In May 2003, the 
veteran complained of burning dysuria.  In November 2004, the 
veteran reported having urinary incontinence.

Based on the record, the veteran's most dominant 
genitourinary dysfunction has been urinary frequency.  So the 
rating criteria regarding voiding dysfunction under 38 C.F.R. 
§ 4.115a are the most applicable.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by evidence and explanation.)  

The criteria for an evaluation in excess of 20 percent under 
urinary frequency have not been met as the veteran has not 
reported having nocturia five times or more per night or 
urinating at intervals of less than one hour during the day.  
A 40 evaluation, the next higher evaluation under voiding 
dysfunction, is not warranted as the veteran has not been 
shown to have leakage requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day.  A 30 
percent evaluation is also not warranted under obstructed 
voiding as the veteran has not been shown to have urinary 
retention requiring intermittent or continuous 
catheterization.  A 30 percent disability evaluation would 
also not be warranted under renal dysfunction as there has 
been no demonstration of Albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under diagnostic code 7101.  38 C.F.R. § 4.115a.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected prostate cancer residuals have resulted in 
frequent periods of hospitalization.  Moreover, there have 
been no objective medical findings that the veteran's 
prostate cancer residuals solely prevent him from maintaining 
employment.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.




	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


